By Judge James L. Berry
The initial question to be determined in this matter was whether loss of employment due to alcoholism resulting in a diminution of income was voluntary.
Apparently the medical community is not in complete agreement as to whether alcoholism is a disease or not, Hoffacker. v. Hoffacker, 200 Va. 119 (1958), but, whether it is or not, it is apparent to the Court that it must involve some element of voluntary action otherwise no one could ever be a “recovering” alcoholic and abstain from drinking.
Consequently, Mr. Dove is not entitled to a reduction in support payments based on the diminution of income caused by the loss of his job. Antonelli v. Antonelli, 11 Va. App. 89 (1990); Edwards v. Lowry, 232 Va. 110 (1986). However, neither is Mrs. Rabone entitled to benefit from a voluntary reduction of income on her part. The evidence indicates a monthly gross of $579 from her school bus job and the ability to earn $542 per month as a waitress.
The Court will thus impute income to Mrs. Rabone in the sum of $1,121 monthly and to Mr. Dove in the sum of $2,832 monthly. Application of Va. Code § 20-108.2 to these sums yields an obligation for the payment of child support by Mr. Dove in the sum of $176.24 per week beginning August 4, 1995.